Citation Nr: 0711335	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased (compensable) rating for 
service connected bilateral hearing loss, currently 
evaluated at zero percent.

2.	Entitlement to service connection for a skin rash, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  He is a recipient of the Vietnam Service 
Medal with two Bronze Service Stars Meritorious Service 
Citations as well as the Republic of Vietnam Campaign Medal 
with Device.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied entitlement to an increased (compensable) rating for 
service connected bilateral hearing loss and denied service 
connection for a skin rash.  The RO issued a notice of the 
decision in August 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) in June 2004.  Subsequently, in 
July 2005 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in April 
2006.

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
most of the information and evidence necessary to 
substantiate the claims addressed in this decision.  Of 
the information that VA neglected to provide prior to the 
decision on appeal, no prejudice to the veteran resulted. 

2.	The average puretone decibel losses and speech 
discrimination percentages from June 2003, June 2005 and 
November 2005 VA and private audiological examinations 
convert to respective Roman numeral designations of II for 
the right ear and I for the left ear; II for the right ear 
and I for the left ear; and IV for the right ear and II 
for the left ear.

3.	A skin rash was noted during active service, but the 
medical evidence does not establish that the veteran 
currently has a skin rash or other skin disorder, to 
include chloracne or other acneform disease consistent 
with chloracne, and there is no competent evidence to 
establish a causal link between the claimed current skin 
disorder and any incident of active service, to include 
exposure to herbicides while on active duty in Vietnam.  


CONCLUSIONS OF LAW

1.	The criteria for assignment of a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.85, 4.86 & Tables VI, VII (2006).

2.	Service connection for a skin rash, to include as due to 
herbicide exposure (including Agent Orange), is not 
warranted on a direct or presumptive basis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate his claims, and of the information this letter 
failed to provide, no prejudice to the veteran resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
inform the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2003 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection skin rash claim, 
namely, proof that he was exposed to herbicides during his 
active service, medical evidence showing a diagnosis of a 
skin rash, and medical evidence demonstrating that the 
veteran had a skin rash within the first year after his last 
service in Vietnam.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  It also specifically asked the veteran to 
provide VA with any medical reports he had and advised him 
about other evidence that he could submit to support his 
service connection claim.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
 
The Board comments that the May 2003 letter did not apprise 
the veteran of the proof necessary to substantiate his 
increased rating claim for his service connected hearing 
loss, namely, that this service connected disability had 
worsened.  The Board determines, however, that 
notwithstanding this defect in notice, no prejudice to the 
veteran resulted, as the veteran demonstrated actual 
knowledge of the type of evidence needed to substantiate his 
claim as demonstrated by his May 2003 Statement in Support of 
Claim, wherein he indicated that his hearing "has 
deteriorated after Vietnam," and his June 2005 Statement in 
Support of Claim, where he indicated his desire "to file for 
an increased evaluation for my hearing loss as my symptoms 
are worse."  (Emphasis added); see Mayfield, 19 Vet. App. 
121 (noting that non-prejudicial error may be proven by 
demonstrating "that any defect in notice was cured by actual 
knowledge on the part of the [veteran] that certain evidence 
(i.e., the . . . evidence needed to substantiate the claim) 
was required and that [he] should have provided it").  
Accordingly, while VA did not supply adequate notice on this 
issue at this time, no prejudice to the veteran resulted.

In addition, the May 2003 letter failed to apprise the 
veteran of the evidence needed to substantiate a direct 
service connection claim; that is, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
veteran did receive such notice after the RO's August 2003 
decision, July 2005 SOC, and April 3, 2006 SSOC, in an April 
10, 2006 correspondence, however, and since that time, he has 
not submitted any additional evidence supportive of his skin 
rash claim.  Also, in September 2006, despite having received 
this April 2006 notice, the veteran, through his accredited 
representative, requested that the Board issue a favorable 
decision without offering any further evidence.  In light of 
these facts, the Board determines that despite the belated 
VCAA notice regarding a direct service connection claim, no 
prejudice to the veteran resulted, as he was afforded a 
meaningful opportunity to participate in the processing of 
his claim.  Mayfield, 19 Vet. App. at 128.  See also Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the May 2003 
letter.  He was, however, supplied with such notice in a 
March 2006 correspondence.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the August 2003 RO decision that is the subject of this 
appeal in its May 2003 letter.  However, it failed to supply 
full Dingess notice prior to that decision in the March 2006 
letter.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete Dingess notice together with readjudication of the 
claims, as demonstrated by the April 2006 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  The Board parenthetically 
comments also that the RO issued a fully-compliant VCAA 
letter in April 2006.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2003 VA audiological examination, which was 
thorough in nature and adequate for the purposes of deciding 
the increased rating claim.  The Board finds that the medical 
evidence of record is sufficient to resolve the appeal of 
this issue, and the VA has no further duty to provide an 
examination or opinion with respect to the hearing loss 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to a VA exam for the claimed skin rash, the 
Board notes that the RO did not provide such an examination, 
apparently because it did not deem such an opinion or 
examination to be "necessary" to render its decision on 
this claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

In the instant case, as discussed in more detail below, the 
record contains no medical evidence of a current skin rash or 
skin disorder.  The most recent examination included a review 
of systems and no current skin disorder was identified.  In 
addition, while the veteran's SMRs disclose treatment for a 
skin rash, the record contains no competent medical opinion 
linking any claimed current skin disability with the 
veteran's active service or any incident thereof.  Also, the 
record reflects no diagnosis of chloracne or other acneform 
disease consistent with chloracne, or of malignant skin 
cancer as would be required for the purposes of establishing 
presumptive service connection.  In the absence of such 
evidence, VA has no duty to obtain a medical examination or 
opinion with respect to this claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).      

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Increased Rating

a. Law & Regulations
Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels 
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) & 
Table VI; see Acevedo-Escobar, supra (noting that the Board 
simply must apply the scores provided by the exam to the 
slots in Table VI to calculate the Roman numeral designation 
for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.



Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background & Discussion
In June 2003 the veteran submitted to a VA audiological 
examination, which included a puretone threshold test and a 
Maryland (CNC) word list test, and produced the following 
results: For the puretone threshold test, in the right ear, 
decibels of 20, 40, 90 and 80 were reported for frequencies 
of 1000, 2000, 3000 and 4000 hertz respectively; in the left 
ear, decibels of 20, 15, 55 and 45 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 58 
for the right ear and 34 for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 94 
percent discrimination for the right ear, and 100 percent for 
the left ear.  The VA audiologist diagnosed the veteran with 
mild to severe sensorineural hearing loss in the right ear 
and moderate sensorineural hearing loss in the left ear.  

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 58 average puretone threshold and 94 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 34 average puretone threshold and 100 
percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I for the better 
ear and II for the poorer ear into Table VII leads to a 
disability rating of zero percent.  According to the results 
of this examination, therefore, the veteran is not entitled 
to an increased (compensable) rating.  See Lendenmann, 3 Vet. 
App. at 349.  The Board also notes that in light of the 
veteran's scores, 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

The Board comments that the veteran also submitted to a June 
2005 private audiological examination by P.A.  It is unclear, 
however, whether this test conformed with the requirements of 
38 C.F.R. § 4.85(a), namely, that puretone audiometry and a 
controlled speech discrimination (Maryland CNC) tests be 
performed.  Even assuming that the June 2005 examination did 
conform with these requirements, however, the results from 
this exam still would generate a noncompensable rating.  
Specifically, for the right ear, decibels of 20, 
approximately 45, approximately 95 and approximately 85 were 
reported for frequencies of 1000, 2000, 3000 and 4000 hertz 
respectively; in the left ear, decibels of approximately 20, 
approximately 15, 70 and 70 were reported at frequencies of 
1000, 2000, 3000, and 4000 hertz respectively.  The average 
of these puretone threshold scores amounted to 61 for the 
right ear and 44 for the left ear.  Discrimination testing 
produced recognition of 92 percent bilaterally.   

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 61 average puretone threshold and 92 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 44 average puretone threshold and 92 
percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I for the better 
ear and II for the poorer ear into Table VII leads to a 
disability rating of zero percent.  According to the results 
of this examination, therefore, the veteran is not entitled 
to an increased (compensable) rating.  See Lendenmann, 3 Vet. 
App. at 349.  The Board also notes that in light of the 
veteran's scores, 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

More recently, in November 2005, the veteran submitted to a 
private audiological examination by P.W., which, like the 
June 2003 VA examination, included a puretone threshold test 
and a Maryland (CNC) word list test.  The exam revealed the 
following scores: For the puretone threshold test, in the 
right ear, decibels of 20, 35, 90 and 90 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 15, 15, 65 and 60 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 59 for the right ear and 39 for the left ear.  
The Maryland (CNC) word list speech recognition test 
demonstrated 80 percent discrimination for the right ear, and 
86 percent for the left ear.  P.W. diagnosed the veteran with 
mild to moderate hearing loss above 2000 hertz in the right 
ear and mild to profound hearing loss above 1000 hertz in the 
left ear.      

Again, turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 59 average puretone threshold and 80 percent speech 
recognition leads to a designation of IV; application of the 
left ear scores of 39 average puretone threshold and 86 
percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of II for the better 
ear and IV for the poorer ear into Table VII leads to a 
disability rating of zero percent.  According to the results 
of this examination, therefore, the veteran is not entitled 
to an increased (compensable) rating.  See Lendenmann, 3 Vet. 
App. at 349.  The Board also notes that in light of the 
veteran's scores, 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

The veteran also submitted a private audiological report from 
G.F.W., dated November 2004.  This report, however, bears no 
indication that G.F.W. performed the requisite speech 
discrimination (Maryland CNC) test, as mandated by 38 C.F.R. 
§ 4.85(a), and therefore the Board may not rely on this 
examination.  The Board comments that it is bound, both by 
statute and regulation, to follow the applicable regulatory 
provisions, which require such a testing method, and in this 
regard, the Board exercises no discretion.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]").  Also, more recent 
audiological examinations exist on the record, and because 
the present level of the veteran's hearing disability is of 
primary concern, these examinations are more relevant and 
carry more probative weight regarding the current severity of 
the veteran's disability.  Boggs v. West, 11 Vet. App. 334, 
344 (1998) ("The Court finds that there is a plausible basis 
in the record supporting the Board's conclusion that the more 
recent medical opinions were of greater probative value"); 
see Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

While the Board empathizes with the veteran's hearing 
impairment, and does not dispute the fact that he has a 
hearing disability, the Board must conclude, based on the 
results of auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable 
rating.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101(a).  Pursuant to the dictates of 38 
C.F.R. § 4.85 and Lendenmann, in determining this zero 
percent rating, the Board has engaged in, as it must, a 
"mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the all of 
the proper VA and private examination scores conclusively led 
to the zero percent disability rating, and the Board lacks 
the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 
4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected hearing 
loss has necessitated any let alone frequent hospitalizations 
or has caused a marked interference with employment.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his hearing loss 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


III. Service Connection

a. Law & Regulations
Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain diseases associated with exposure to 
certain herbicide agents, including chloracne or other 
acneform disease consistent with chloracne, may be presumed 
to have been incurred during service if such a disease first 
becomes manifest to a compensable degree within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who service in Vietnam during the period between 
January 9, 1962 and May 7, 1975 will be presumed to have been 
exposed to an herbicide agent, unless affirmative evidence to 
the contrary exists.  38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, certain chronic disease, such as malignant tumors, 
will also be presumed to have been incurred during service 
should such disease become manifest to a compensable degree 
within one year from the date of separation from active 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Standard of Proof
As with the increased rating claim, the veteran will receive 
the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied 
only if a preponderance of the evidence is against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

b. Factual Background
An October 1965 Report of Medical Examination for Induction 
contains a normal clinical evaluation of the veteran's skin.  
In the accompanying Report of Medical History, the veteran 
indicated that he had had skin boils but did not indicate 
that he had skin rashes.  

A June 1966 Chronological Record of Medical Care indicates 
that the veteran had a rash on his back and abdomen.

In November 1966, the veteran received treatment for a wart 
on the hand.  

A May 1968 Chronological Record of Medical care notes that 
the veteran had sores in his mouth and a rash on the upper 
part of his body.  

The veteran's October 1968 Report of Medical Examination for 
Separation contains a normal clinical assessment of the skin.  
In the companion Report of Medical History, the veteran 
indicated that he did not have boils, but he stated that when 
he was out in the sun for a while, his skin (freckles) would 
turn green, the same green color as his military uniform.  He 
also indicated that a physician advised him that he could 
develop skin cancer if he stayed in the sun for too long.  
The veteran further conveyed that prior to entering service, 
he could work in the sun for long periods of time, but now, 
due to his complexion and extreme heat in Vietnam, his skin 
had become highly sensitive to sunlight.  He reiterated that 
his freckles would turn green and that he would burn easily.    

In his December 2002 claim, the veteran indicated that he 
first had a skin rash in 1967 and that he was presently 
receiving treatment for this disorder.

In his May 2003 Statement in Support of Claim the veteran 
reiterated that he had a green tint to his skin upon 
returning from Vietnam, which physicians at that time 
reportedly attributed to fluorescent lighting.

In response to an RO request for information, June 2003 
correspondences from the Bayshore Medical Center and Lava 
Rock Clinic indicate that they did not have any medical 
treatment records for the veteran.

In his June 2004 NOD, the veteran stated that his skin had a 
green glow upon his return from Vietnam.  He requested a VA 
exam to assess whether he had skin cancer.      

An August 2005 VA medical report contains a general review of 
systems, which disclosed a supple neck, normal chest and 
thorax, flat-appearing abdomen and normal upper and lower 
extremities.  This report bears no indication of the presence 
of a skin rash or skin disorder.  

c. Discussion 
The Board determines that the evidence preponderates against 
the veteran's service connection claim for a skin rash.  
While the Board notes that the veteran's SMRs document that 
he had a skin rash during service as well as his complaints 
of sun sensitivity, the record discloses no competent medical 
evidence of a current skin disorder or rash.  Despite 
attempts by the RO to retrieve relevant private medial 
records that could support this claim, none could be located, 
and as recently as August 2005, the veteran had a normal 
general review of systems with no indication of any skin 
rash.  In addition, no medical opinion links the veteran's 
claimed current skin disease to his active service or any 
incident thereof.  Moreover, while not dispositive of the 
instant issue, the Board notes that the significant lapse in 
time of over 30 years between the veteran's documented in-
service skin rash and his current claim of service connection 
for such a rash weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
In the light of such evidence preponderating against this 
claim, service connection on a direct incurrence basis must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation).

The veteran's claim likewise cannot succeed on a presumptive 
basis, because even though the Board may presume that he was 
exposed to herbicides during his tour in Vietnam, which 
occurred between 1966 and 1967, he currently has no diagnosis 
of the skin disorder, namely, chloracne or acneform disease 
consistent with chloracne, contained on the presumptive list 
of diseases for herbicide-exposed veterans.  See 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  In addition, the presumptive 
provisions for chronic diseases, such as malignant tumors 
like skin cancer, do not apply because the veteran does not 
have a current diagnosis of skin cancer.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Accordingly, the claim is denied on a 
presumptive service connection basis.    


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating for hearing loss and service connection for 
a skin rash are not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  








ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

Service connection for a skin rash, to include as due to 
exposure to herbicides (including Agent Orange) is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


